

116 S1149 IS: Main Street Tax Certainty Act
U.S. Senate
2019-04-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1149IN THE SENATE OF THE UNITED STATESApril 11, 2019Mr. Daines (for himself, Mr. Roberts, and Mr. Thune) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to make permanent the deduction for qualified business
			 income.
	
 1.Short titleThis Act may be cited as the Main Street Tax Certainty Act. 2.Deduction for qualified business income made permanentSection 199A of the Internal Revenue Code of 1986 is amended by striking subsection (i).